On Petition eoe a Rehearing.
Best, C.
The appellants insist that a rehearing should be granted because the court misconceived the character of the second paragraph of William J. Mitchell’s pleading. They say it was a counter-claim, and not an answer, because affirmative relief was demanded. It concluded with the following prayer: “Wherefore he demands judgment against plaintiffs for his' costs, and that his title be quieted in said real estate in his answer described.” The record describes it as an answer; the appellants demurred to it as an answer; they replied to it as an answer; they assign error upon it- as an answer; they insisted in their original brief that it was bad as an answer, and we have no doubt that it was in fact an answer. If not, the result must be the same. It is conceded that it was good as *219a counter-claim. If it was a counter-claim, the reply was an answer. The first paragraph was a general denial, and under it all defences, legal or equitable, could have been given in evidence. Graham v. Graham, 55 Ind. 23.
As all defences were admissible under the general denial, no error was committed in sustaining the demurrer to the remaining paragraphs, though each of them were good. Patterson v. Lord, 47 Ind. 203; Smith v. Denman, 48 Ind. 65; Milner v. Hyland, 77 Ind. 458.
Whether the pleading is to be regarded as an answer in denial, or as a counter-claim, it follows that no error was committed in sustaining the demurrer to the subsequent pleadings, and, therefore, the petition should be overruled.
Per Curiam. — The petition is overruled.